                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION



AMANDA M. SEAMAN                                                                                      PLAINTIFF

v.                                           CIVIL NO. 18-03117

ANDREW SAUL1, Commissioner                                                                            DEFENDANT
Social Security Administration


                                        MEMORANDUM OPINION

         Plaintiff, Amanda M. Seaman, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of Social Security Administration

(the “Commissioner”) denying her claims for a period of disability, disability insurance

benefits (“DIB”) and supplemental security income (“SSI”) benefits under the provisions of

Titles II and XVI of the Social Security Act (the “Act”). In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed her DIB and SSI applications on June 22, 2016, and June 24,

2016. (Tr. 11). In her applications, Plaintiff alleged disability beginning on May 10, 2015, due

to: social anxiety, depression, panic attacks, suicidal thoughts, irritable bowel syndrome,

chronic fatigue, and paranoia. (Tr. 11, 248). An administrative hearing was held on November

17, 2017, at which Plaintiff appeared with counsel and testified. (Tr. 46-77). Plaintiff’s mother,

Anita Sue Seaman, and a vocational expert also testified. Id.


1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
       By written decision dated April 10, 2018, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe: affective

disorder, anxiety disorder, personality disorder, neurodevelopmental disorder, disorder of the

muscle and connective tissue, fibromyalgia, rheumatoid arthritis, insomnia, and obesity. (Tr.

8, 13-14). However, after reviewing all of the evidence presented, the ALJ determined that

Plaintiff’s impairments did not meet or equal the severity of any impairment listed in the

Listing of Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 14-16). The

ALJ found Plaintiff retained the residual functional capacity (RFC) to:

       [P]erform sedentary work as defined in 20 CFR 416.1567(a) and 416.967(a), except
       the claimant requires the use of a cane when ambulating; the claimant is limited to
       simple, routine, and repetitive tasks performed in a setting where interpersonal
       contact is incidental to the work performed, and where the supervision required is
       simple, direct, and concrete.
       (Tr. 16-21).

       Based upon the testimony of the vocational expert, the ALJ found Plaintiff would be

unable to perform any of her past relevant work but would be able to perform the representative

occupations of addresser, escort vehicle driver, or stuffer. (Tr. 21-22).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 13, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

                                                2
supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff raises the following issues in this matter: 1) Whether the ALJ’s erred by failing

to evaluate the combined effects of Plaintiff’s impairments; and 2) Whether the ALJ’s decision

was supported by substantial evidence. (Doc. 13). The Court has reviewed the entire transcript

and the parties’ briefs. For the reasons stated in the ALJ’s well-reasoned opinion and in the

Government’s brief, the Court finds Plaintiff’s arguments on appeal to be without merit and

finds the record as a whole reflects substantial evidence to support the ALJ’s decision.

Accordingly, the ALJ’s decision is hereby summarily affirmed and Plaintiff’s Complaint is

dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district

court summarily affirmed the ALJ).

       IT IS SO ORDERED this 30th day of December 2019.

                                               /s/   Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                               UNITED STATES MAGISTRATE JUDGE




                                                3
